 Case 1:21-cr-00053-RM Document 4 Filed 02/17/21 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 21-cr-00053-RM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. ETHAN COLLINS,

      Defendant.


                                      INDICTMENT


The Grand Jury charges:

                                       COUNT 1

      On or about January 29, 2021, in the State and District of Colorado, the

defendant, ETHAN COLLINS, knowingly possessed a firearm, specifically a silencer as

defined in Title 26, United States Code, Section 5845(a)(7) and Title 18, United States

Code, Section 921(a)(24), which was not registered to him in the National Firearms

Registration and Transfer Record.

      All in violation of Title 26, United States Code, Sections 5841, 5861(d), and 5871.

                                       COUNT 2

      On or about January 29, 2021, in the State and District of Colorado, the

defendant, ETHAN COLLINS, knowingly possessed a firearm, specifically a silencer as

defined in Title 26, United States Code, Section 5845(a)(7) and Title 18, United States
 Case 1:21-cr-00053-RM Document 4 Filed 02/17/21 USDC Colorado Page 2 of 4




Code, Section 921(a)(24), which was not registered to him in the National Firearms

Registration and Transfer Record.

      All in violation of Title 26, United States Code, Sections 5841, 5861(d), and 5871.

                                       COUNT 3

      On or about January 29, 2021, in the State and District of Colorado, the

defendant, ETHAN COLLINS, knowingly possessed a firearm, specifically a silencer as

defined in Title 26, United States Code, Section 5845(a)(7) and Title 18, United States

Code, Section 921(a)(24), which was not registered to him in the National Firearms

Registration and Transfer Record.

      All in violation of Title 26, United States Code, Sections 5841, 5861(d), and 5871.

                                       COUNT 4

      On or about January 29, 2021, in the State and District of Colorado, the

defendant, ETHAN COLLINS, knowingly possessed a firearm, specifically a silencer as

defined in Title 26, United States Code, Section 5845(a)(7) and Title 18, United States

Code, Section 921(a)(24), which was not identified by a serial number as required.

      All in violation of Title 26, United States Code, Sections 5842, 5861(i), and 5871.

                                       COUNT 5

      On or about January 29, 2021, in the State and District of Colorado, the

defendant, ETHAN COLLINS, knowingly possessed a firearm, specifically a silencer as

defined in Title 26, United States Code, Section 5845(a)(7) and Title 18, United States

Code, Section 921(a)(24), which was not identified by a serial number as required.

      All in violation of Title 26, United States Code, Sections 5842, 5861(i), and 5871.
 Case 1:21-cr-00053-RM Document 4 Filed 02/17/21 USDC Colorado Page 3 of 4




                                        COUNT 6

      On or about January 29, 2021, in the State and District of Colorado, the

defendant, ETHAN COLLINS, knowingly possessed a firearm, specifically a silencer as

defined in Title 26, United States Code, Section 5845(a)(7) and Title 18, United States

Code, Section 921(a)(24), which was not identified by a serial number as required.

      All in violation of Title 26, United States Code, Sections 5842, 5861(i), and 5871.


                                 Forfeiture Allegation

      1.     The allegations contained in Counts 1 through 6 of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of alleging forfeiture

pursuant to the provisions of Title 26, United States Code, Section 5872 and Title 28,

United States Code, Section 2461(c).

      2.     Upon conviction of the violations alleged in Counts 1 through 6 of this

Indictment involving violations of Title 26, United States Code, Sections 5841, 5861(d),

and 5871, defendant ETHAN COLLINS shall forfeit to the United States pursuant to

Title 26, United States Code, Section 5872 and Title 28, United States Code, Section

2461(c), any and all firearms involved in the commission of the offenses.

      3.     If any of the property described in paragraphs 1 through 2 above, as a

result of any act or omission of the defendant:

             a)     cannot be located upon the exercise of due diligence;
             b)     has been transferred or sold to, or deposited with, a third
                    party;
             c)     has been placed beyond the jurisdiction of the Court;
                    has been substantially diminished in value; or
             d)     has been commingled with other property which
                    cannot be subdivided without difficulty;
 Case 1:21-cr-00053-RM Document 4 Filed 02/17/21 USDC Colorado Page 4 of 4




       it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c), to

seek forfeiture of any other property of said defendant[s] up to the value of the

forfeitable property.


                                                 A TRUE BILL:




                                                Ink signature on file in Clerk’s Office
                                                FOREPERSON


JASON R. DUNN
United States Attorney

By: s/Andrea Surratt
Andrea Surratt
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
Fax: 303-454-0406
E-mail: Andrea.Surratt@usdoj.gov
Attorney for Government
